MILLER, Associate Justice.
The claims upon which appellant seeks a patent relate to a knitting machine, constructed and adapted to knit hosiery. The Patent Office and the District Court both held that no invention was involved. We have arrived at the same conclusion. The lower tribunals relied upon three references which, while differing in some respects from appellant’s machine, reveal arrangements for producing stitch variations, from which a mechanic skilled in the art could, without invention, reasonably be expected to produce such improvements as are claimed by appellant. More than this is required to call for the issuance of a patent.1
Affirmed.

 Textile Machine Works v. Louis Hirsch Textile Machines, Inc., 302 U.S. 490, 497, 58 S.Ct. 291, 82 L.Ed. 382; Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 79, 54 S.Ct. 586, 589, 78 L.Ed. 1131: “* * * the addition must be the result of invention, not the mero exercise of the skill of the calling and not one plainly indicated by the prior art”; Altoona Publix Theatres, Inc. v. American Tri-Ergon Corp., 294 U.S. 477, 486, 55 S.Ct. 455, 79 L.Ed. 1005; L. Sonneborn Sons, Inc. v. Coe, 70 App.D.C. 97, 100, 104 F.2d 230, 233.